Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-16-00690-CV

                                        Cody A. WATERS,
                                            Appellant

                                                  v.

                                         Beth T. WATERS,
                                              Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-09528
                        Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the portion of the trial court’s final
decree of divorce entitled “Possession Order” is REVERSED, and the cause is REMANDED to
the trial court for clarification of the possession order. The remainder of the final decree of divorce
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED December 13, 2017.


                                                   _____________________________
                                                   Sandee Bryan Marion, Chief Justice